Citation Nr: 0605757	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-29 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for left distal ulnar 
nerve dysfunction due to exposure in service to herbicides.  

3.  Entitlement to service connection for a skin disorder due 
to exposure in service to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from October 1968 to May 
1971, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In August 2004, the appellant appeared 
and testified at a hearing held at the RO before the 
undersigned.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a skin 
disorder due to exposure in service to herbicides addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

FINDINGS OF FACT

1.  The appellant served in Vietnam and was exposed to 
herbicides; he did not engage in combat with the enemy.  

2.  The veteran is not shown to suffer from PTSD as a result 
of a verified in-service stressor.

3.  The appellant's current left distal ulnar nerve 
dysfunction was not present in service or for many years 
afterward, and it is not etiologically related to any event 
in service, including his exposure to herbicides.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

2.  Entitlement to service connection for left distal ulnar 
nerve dysfunction due to exposure to herbicides in service is 
not warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 
2005); 38 C.F.R. § § 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated August 23, 2001; June 27, 
2002; and January 8, 2004.  

In the January 2004 letter, the RO specifically informed the 
appellant of the current status of his claims, the evidence 
already of record in support of those claims, and what the 
evidence must show in order to support the claims.  The 
appellant was also asked to inform the RO of any additional 
evidence or information which he thought would support his 
claims, so that the RO could attempt to obtain this 
additional evidence for him.  Through discussions in other 
correspondence, the rating decision, and the statement of the 
case, VA has further informed the appellant of the evidence 
necessary to substantiate his claims.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ's August 2001, June 2002, and 
January 2004 letters informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to the AOJ.  In addition, 
the September 2003 Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Since the appellant was informed of the evidence 
that would be pertinent to his claims and requested to submit 
such evidence or provide the information necessary to enable 
the RO to obtain such evidence, the Board believes that the 
appellant was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided before VCAA notice was sent to the appellant.  

However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Moreover, the appellant was provided with numerous 
opportunities to submit evidence and argument in support of 
his claim and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues addressed below.  

Regarding VA's duty to assist the appellant in the 
development of his claims, it is noted that the appellant has 
been accorded VA examinations in connection with the current 
claims, and relevant VA medical records have also been 
obtained.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claims which are 
decided by the Board in this decision, and the Board is also 
unaware of any such outstanding evidence or information.  The 
appellant specified in his February 2003 notice of 
disagreement that he had no additional evidence to submit in 
support of his claims.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

Accordingly, the Board will address the merits of the 
appellant's claims.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

A.  PTSD Claim:  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  Cohen at 144.

In July 2000, while seeking treatment through VA, the 
appellant reported that he had served 18 months of combat, 
that he received fire and that he observed others torturing 
prisoners and mutilating enemy bodies.  At the travel board 
hearing, the appellant reported that he first performed 
duties in Vietnam as a helicopter mechanic but that he later 
served as a perimeter guard.  While on duty, he used shells 
to kill enemy that tried to come through the wire.  He later 
served as a truck driver.  On one occasion, his trailer was 
destroyed by a rocket and on another occasion, his axle was 
destroyed.  

The service medical records are devoid of complaints, 
treatments, findings, or diagnoses indicative of any 
psychiatric disability.  Moreover, although the appellant 
served in Vietnam from March 1970 to May 1971, his personnel 
records and hearing testimony indicate that he served as an 
airplane repairman, helicopter mechanic, truck driver, and 
perimeter guard.  However, he was not awarded any medals or 
other awards or badges for valor or for combat with the 
enemy.  Likewise, there are no notations in his personnel 
records indicating combat with the enemy.  Accordingly, the 
Board has concluded that the evidence fails to establish that 
the appellant engaged in combat with the enemy.  Thus, his 
lay testimony alone is not sufficient to establish the 
occurrence of the claimed stressor events.  

VA medical records dating from July 2000 to June 2001 
indicate that the appellant is currently being treated for 
PTSD.  However, this diagnosis of PTSD was based upon a PTSD 
screening in July 2000 in which the appellant provided vague 
and general descriptions of the alleged stressor events in 
service.  He has not provided stressor information specific 
enough as to names, dates, places, etc., so as to enable 
either the service department or VA to verify these claimed 
stressor events.  Furthermore, this diagnosis of PTSD is 
based upon acceptance of the appellant's general descriptions 
of unverified stressor events.  

On the other hand, the appellant was accorded an official 
PTSD examination in May 2002 by a psychiatric professional 
who not only interviewed the appellant but also reviewed the 
entire claims file, including the service medical records and 
other historical material contained therein.  This medical 
expert concluded that the appellant does not meet the 
diagnostic criteria of DSM-IV for a diagnosis of PTSD.  
Instead, this psychiatric expert reported that the 
appellant's correct Axis I diagnosis is dysthymia which, 
according to the current evidentiary record, was not present 
in service or for many years afterward.  Prior to the VA 
examination, none of the medical professionals who diagnosed 
and treated the appellant attempted to verify the veracity of 
the appellant's claimed stressors.  Accordingly, the Board 
has determined that the VA examination of May 2002 is 
entitled to greater probative weight in this case since the 
examiner reviewed the documentation in the claims folder 
pertaining to the appellant's military service.  

Based on the record and applicable law, the Board concludes 
that the appellant does not suffer from PTSD as a result of 
verifiable combat stressors sustained in service, as is 
required by 38 C.F.R. § 3.304(f).  Therefore, the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for PTSD.
 
B.  Claim for Left Distal Ulnar Nerve Dysfunction:  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).  

Left distal ulnar nerve dysfunction is not among the diseases 
specified in 38 U.S.C.A. § 1116(a).  In addition, the 
Secretary has not determined, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of left distal ulnar nerve dysfunction in 
humans.  See 38 C.F.R. § 3.309(e).  

The appellant served in Vietnam, and his exposure to 
herbicides is therefore presumed.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  He is currently being treated by VA for 
left distal ulnar nerve dysfunction which was first 
identified on nerve conduction studies in February 2001.  
However, the service medical records do not indicate the 
presence of left distal ulnar nerve dysfunction at any time 
during the appellant's active service from 1968 to 1971, and 
the appellant testified at the August 2004 hearing that the 
first symptoms of this condition did not appear until he was 
in his mid-30's (approximately 1986, or more than 15 years 
after service).  He further testified that no doctor has ever 
told him that this condition was due to his exposure to 
herbicides while serving in Vietnam; and, as noted above, 
there is currently no scientific or legal basis for presuming 
that such a causal relationship exists.  See 38 C.F.R. 
§ 3.309(e).  The appellant indicated in his notice of 
disagreement filed in February 2003 that he did not know what 
caused this condition.  Under these circumstances, in the 
absence of any medical evidence of a nexus to service, this 
appeal must be denied.  


ORDER

Service connection for PTSD is denied.  

Service connection for left distal ulnar nerve dysfunction is 
denied.  


REMAND

Chloracne (a skin disorder) is one of the disabilities which 
is presumed to be related to exposure to the herbicides used 
in Vietnam.  See 38 C.F.R. § 3.309(e).  

On the VA Agent Orange examination of the appellant on 
October 24, 2000, it was reported that the appellant had a 
history of "acne" since his discharge from active service 
and that he currently had acne scars.  The appellant 
testified at the August 2004 hearing that a VA doctor at the 
Tuscaloosa VA Medical Center told him during an outpatient 
visit on March 19, 2001, that he had chloracne which could 
have been caused by his exposure to herbicides in Vietnam.  
See August 2004 Transcript, p. 5.  The current evidentiary 
record does not reflect this VA outpatient record, which 
could be crucially important to this appeal.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should take 
appropriate steps to obtain a copy of a 
VA consultation note dated March 19, 
2001.  If this medical record cannot be 
found, documentation of the attempts to 
locate it should be placed in the claims 
file.  

2.  If the AMC or the RO is unable to 
obtain a copy of the above-referenced 
document, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

3.  If a current, valid diagnosis of 
chloracne is not of record, then the AMC 
or the RO should next schedule the 
appellant for a VA skin examination to 
provide a diagnosis for the appellant's 
current skin condition(s).  The VA claims 
file must be forwarded to the VA examiner 
for review.  

4.  After all appropriate development 
has been completed, the AMC or the RO 
should readjudicate the current claim.  
If any benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
provided the requisite opportunity to 
respond.  In accordance with proper 
appellate procedures, the case should 
then be returned to the Board for 
further appellate consideration.  

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Susan S. Toth
Acting Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


